Citation Nr: 0109736	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for bladder cancer, on a 
direct basis, and based on exposure to herbicides.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO denied service connection for bladder cancer.  
The veteran filed a timely notice of disagreement and his 
appeal has been perfected to the Board.


REMAND

The veteran contends that his bladder cancer, diagnosed as 
transitional cell carcinoma of the bladder, is attributable 
to Agent Orange exposure during service.

Initially, the Board finds that, although the veteran 
contends that he was exposed to a herbicide agent during 
active military service, there is no evidence of record that 
the veteran developed any enumerated disease which would have 
granted him presumptive service connection under the 
regulations.  See 38 C.F.R. § 3.309(e) (2000).  Therefore, VA 
must analyze the veteran's claims of entitlement to service 
connection on a direct basis.  In order to determine direct 
service connection, there must be competent evidence of, 
inter alia, a causal relationship between the asserted in-
service herbicide exposure, or any other in-service injury or 
disease, and the veteran's current disability.  See 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303.

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the veteran sufficiently identifies, and must notify the 
veteran if unable to obtain the records sought.  Id.

There is evidence of record that the veteran currently 
suffers from bladder cancer, as demonstrated by treatment 
records originating from the Wilkes-Barre, Pennsylvania VA 
Medical Center (VAMC).  Furthermore, there is evidence that 
the veteran served in the Republic of Vietnam, and was 
thereby exposed to herbicide agents.  For service connection 
purposes, however, the question remains whether the veteran's 
in-service exposure to herbicides, or any other in-service 
disease or injury, was the cause of his current bladder 
cancer, as claimed by the veteran.  Although the veteran 
stated his belief in the matter, as a layperson, the veteran 
is not competent to give a medical opinion concerning a 
current medical diagnosis of disability or its relation, if 
any, to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that the veteran stated he was treated at the 
VA outpatient clinic in Sayre, Pennsylvania.  There is no 
further evidence in the claims folder indicating that these 
records have been obtained or associated with the claims 
folder.

As noted above, there are no medical opinions of record that 
support a relationship between the veteran's claimed bladder 
cancer and any in-service injury or disease, including 
exposure to herbicides.  Therefore, inasmuch as there is 
insufficient medical evidence to decide the claim, the 
veteran should be afforded a VA examination.  In addition, 
treatment records have been identified and not yet associated 
with the claims folder.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should obtain and associate 
with the claims folder all pertinent 
treatment records from the VA outpatient 
clinic in Sayre, Pennsylvania.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2.  The veteran should be asked to 
identify any sources of information which 
would tend to show complaints, findings, 
treatment or diagnoses of bladder cancer, 
which have not been obtained to date, 
with special attention to sources of 
information compiled during the year 
following his discharge from service in 
April 1970.  These sources may include 
private medical records showing treatment 
of the claimed disability, employment 
physical examinations, fellow service 
personnel statements, or personal 
testimony.  All information obtained 
should be associated with the claims 
folder.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of his bladder 
cancer.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  All appropriate tests 
and studies should be conducted, and all 
clinical findings should be reported in 
detail.  Following examination, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
that any current bladder cancer is in any 
way related to the veteran's active 
military service, to include exposure to 
Agent Orange, or whether it is due to 
other causes.  Prior to rendering such an 
opinion, the examiner should elicit from 
the veteran a detailed history of his in-
service herbicide exposure and any 
occupational or recreational exposure to 
toxic substances after military service.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issue of entitlement to 
service connection for bladder cancer, on 
a direct basis and based on exposure to 
herbicides, on the merits, in light of 
all applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

